
	
		III
		110th CONGRESS
		1st Session
		S. RES. 142
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2007
			Mr. Biden (for himself,
			 Mr. Warner, Mr.
			 Schumer, Mr. Levin,
			 Mr. Kohl, Mr.
			 Kerry, Mr. Salazar,
			 Mr. Casey, Mr.
			 Lieberman, Mr. Kennedy,
			 Ms. Klobuchar, Mr. Baucus, Ms.
			 Mikulski, Mr. Obama,
			 Mr. Wyden, Mr.
			 Lautenberg, Mr. Durbin,
			 Mr. Feingold, Mr. Cardin, Mr. Nelson of
			 Florida, Mrs. Feinstein,
			 Mr. Menendez, and
			 Mr. Coleman) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			April 11, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Observing Yom Hashoah, Holocaust Memorial
		  Day, and calling on the remaining member countries of the International
		  Commission of the International Tracing Service to ratify the May 2006
		  amendments to the 1955 Bonn Accords immediately to allow open access to the Bad
		  Arolsen archives.
	
	
		Whereas April 15, 2007, marks the international observance
			 of Yom Hashoah, Holocaust Memorial Day, a day to remember and mourn the
			 millions who died during the Holocaust of World War II;
		Whereas thousands of Holocaust survivors, historians, and
			 researchers are being denied access to files, located at Bad Arolsen, Germany,
			 that tell the story of unspeakable crimes committed by the Nazis;
		Whereas the Bad Arolsen archives contain 30,000,000 to
			 50,000,000 pages of documents that record the individual fates of over
			 17,000,000 victims of Nazi persecution;
		Whereas the Bad Arolsen archives are administered by the
			 International Tracing Service, which in turn is supervised by an international
			 commission composed of 11 member countries established by the Agreement
			 Constituting an International Commission for the International Tracing Service,
			 signed at Bonn June 6, 1955 (6 UST 6186) (commonly known as the Bonn
			 Accords);
		Whereas the member countries of the International
			 Commission are the United States, Israel, Belgium, France, Germany, Greece,
			 Italy, Luxembourg, the Netherlands, Poland, and the United Kingdom;
		Whereas, in May 2006, after years of delay, the member
			 countries of the International Commission commendably agreed to amend the Bonn
			 Accords to make the Bad Arolsen archives public for the first time and agreed
			 to place digitized copies of the documents in the archives at Holocaust
			 research centers in other countries, including the United States Holocaust
			 Memorial Museum;
		Whereas the May 2006 amendments will become effective only
			 after each of the 11 member countries completes the ratification
			 process;
		Whereas the United States, the United Kingdom, Israel,
			 Poland, and the Netherlands have completed the ratification process; and
		Whereas opening the Bad Arolsen archives is an urgent
			 matter: Now, therefore, be it
		
	
		That the Senate—
			(1)joins people
			 around the world in observing Yom Hashoah, Holocaust Memorial Day, and mourning
			 the millions who were lost during the Holocaust;
			(2)commends the
			 United States, the United Kingdom, Israel, Poland, and the Netherlands, as the
			 member countries of the International Commission of the International Tracing
			 Service that have completed the ratification of the May 2006 amendments to the
			 Agreement Constituting an International Commission for the International
			 Tracing Service, signed at Bonn June 6, 1955 (6 UST 6186) (commonly known as
			 the Bonn Accords);
			(3)calls on Belgium,
			 France, Germany, Greece, Italy, and Luxembourg, the member countries of the
			 International Commission that have not yet ratified the May 2006 amendments to
			 the Bonn Accords, to do so immediately;
			(4)calls on the
			 International Commission to approve the immediate distribution of copies of the
			 documents from the Bad Arolsen archives that have already been digitized when
			 the International Commission meets in Amsterdam in May 2007; and
			(5)respectfully
			 requests the Secretary of the Senate to transmit copies of this resolution to
			 the Secretary of State and to the ambassadors representing each of the member
			 countries of the International Commission in the United States.
			
